DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
Claims 1-20 are pending.

Response to Arguments
Amendments filed on an RCE on 02/24/2022 have been fully considered and they necessitate the new grounds of rejection presented below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumura et al. (EP 3793250; hereinafter Matsumura).
Regarding claims 1 and 11 Matsumura discloses a method for and a user equipment (UE) in a communication system, the UE comprising:
a transceiver (fig. 17, transmitter/receiver 1004); and
a controller (fig. 17, processor 1001) configured to:
transmitting, to a base station, capability information of the UE for a scheme to receive one or more physical downlink shared channels (PDSCHs) (paragraphs 0124-0130; wherein the UE communicates capability information reporting a maximum number of simultaneous downlink transmissions (e.g. PDSCHs) it supports) based on a single downlink control information (DCI) (paragraphs 0013, 0017, 0019, 0126; a single piece of DCI);
receiving, from the base station, a physical downlink control channel (PDCCH) including a single DCI (paragraphs 0006, 0146; DCI transmitted in PDCCH) indicating two transmission configuration indicator (TCI) states and including resource allocation information for one or more PDSCHs (paragraphs 0018-0019, 0025, 0029-0031, 0038-0039; DCI includes TCI states fields and resource assignment for PDSCHs); and
(paragraphs 0033, 0039; wherein the UE receives/processes PDSCHs based on TCI and assignment information part of the DCI),
wherein each of the two TCI states indicated by the single DCI is associated with each of two PDSCHs having non-overlapping time domain resource allocation, respectively, in response to the two PDSCHs being received non-overlapping in a time domain (fig. 1C, paragraphs 0018, 0031, 0038-0039, 0130; the TCIs associated with each PDSCH 1 and 2, and assigned to different time domain resources).
Regarding claims 6 and 16 Matsumura discloses a method for and a base station in a communication system, the base station comprising:
a transceiver (fig. 17, transmitter/receiver 1004);
a controller (fig. 17, processor 1001) configured to:
receiving, from a user equipment (UE), capability information of the UE for a scheme to receive one or more physical downlink shared channels (PDSCHs) (paragraphs 0124-0130; wherein the UE communicates capability information reporting a maximum number of simultaneous downlink transmissions (e.g. PDSCHs) it supports) based on a single downlink control information (DCI) (paragraphs 0013, 0017, 0019, 0126; a single piece of DCI);
transmit, to a UE via the transceiver, a physical downlink control channel (PDCCH) including a single DCI (paragraphs 0006, 0146; DCI transmitted in PDCCH) indicating two transmission configuration indicator (TCI) states and including resource allocation information for one or more PDSCHs (paragraphs 0018-0019, 0025, 0029-0031, 0038-0039; DCI includes TCI states fields and resource assignment for PDSCHs); and
transmit, to the UE via the transceiver, the one or more PDSCHs based on the two TCI states and the resource allocation information (paragraphs 0033, 0039; wherein the UE receives/processes PDSCHs based on TCI and assignment information part of the DCI),
wherein each of the two TCI states indicated by the single DCI is associated with each of two PDSCHs having non-overlapping time domain resource allocation, respectively, in response to the two PDSCHs being received non-overlapping in a time domain (fig. 1C, paragraphs 0018, 0031, 0038-0039, 0130; the TCIs associated with each PDSCH 1 and 2, and assigned to different time domain resources).
Regarding claims 2, 7, 12 and 17 Matsumura discloses the methods of claims 1 and 6, the UE of claim 11 and the base station of claim 16, wherein each of the two TCI states is associated with each of two PDSCHs having non-overlapping frequency domain resource allocation, respectively, in response to the two PDSCHs being received non-overlapping in a frequency domain (fig. 1C, paragraphs 0018, 0038-0039, 0130; the TCIs associated with each PDSCH 1 and 2, and assigned to different frequency domain resources).
Regarding claims 3, 8, 13 and 18 Matsumura discloses the methods of claims 2 and 7, the UE of claim 12 and the base station of claim 17, wherein a specific number of first physical resource blocks (PRBs) correspond to a first TCI state and remaining PRBs correspond to a second TCI state, in response to the two PDSCHs being received non-overlapping in the frequency domain (paragraphs 0034, 0104-0117; wherein when the FDRA corresponding to each transmission point is separately configured the UE determines the frequency resource assignment corresponding to each transmission point, based on the FDRA ).
Regarding claims 4, 9, 14, and 19 Matsumura discloses the methods of claims 1 and 6, the UE of claim 11 and the base station of claim 16, wherein the one or more PDSCHs are associated with one demodulation reference signal (DMRS) port group (paragraphs 0033, 0041, 0110-0111; PDSCHs associated with DMRS port group).
Regarding claims 5, 10, 15, and 20 Matsumura discloses the methods of claims 1 and 6, the UE of claim 11 and the base station of claim 16, the two PDSCHs correspond to a same number of symbols and a same PDSCH mapping type, in response to the two PDSCHs being received non-overlapping in the time domain (paragraphs 0101-0117; TDRA configuration).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2020/0221428 to Moon et al. – that discloses a base station may determine a beam to be applied to transmission of a physical signal or a channel on the basis of the beam quality information reported from the terminal, and configure one or a plurality of transmission configuration information (TCI) states for the physical channel (e.g., PDCCH or PDSCH) to the terminal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466